People v Hossain (2018 NY Slip Op 07688)





People v Hossain


2018 NY Slip Op 07688


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Renwick, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


7616 2702/17

[*1]The People of the State of New York,	 Respondent,
vBallal Hossain, Defendant-Appellant.


Howard Greenberg Law Firm, Brooklyn (Jonathan Rosenberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Kevin B. McGrath, J.), rendered February 23, 2018, convicting defendant, upon his plea of guilty, of grand larceny in the second degree (two counts) and grand larceny in the third degree, and sentencing him, to an aggregate term of 2 1/3 to 7 years, unanimously affirmed.
The record refutes defendant's assertion that the court failed to consider mitigating factors in exercising its sentencing discretion on defendant's open plea (taken without a sentence promise). Defendant's remaining contentions regarding sentencing procedure are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits (see e.g. People v Marcano , 199 AD2d 86 [1st Dept 1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK